 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAYA KARWANDE (CABN 295554)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7256
 7        FAX: (415) 436-7234
          Maya.Karwande@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:20-CR-00091-CRB
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   LUIS JOHN OLIVER,                                )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On February 25, 2020, defendant LUIS JOHN OLIVER was charged by Indictment with one
20 count of being a felon in possession of ammunition on September 2, 2019 in violation of 18 U.S.C.

21 § 922(g)(1) and one count of being a felon in possession of a firearm and ammunition on September 26,

22 2019 in violation of 18 U.S.C. § 922(g)(1).

23           This matter came before the Court on March 11, 2020, for a detention hearing. The defendant
24 was present and represented by Assistant Federal Public Defender Elizabeth Falk. Assistant United

25 States Attorney Maya Karwande appeared for the government. The government moved for detention,

26 and the defendant opposed. Before the hearing, counsel submitted memorandum in support of their

27 positions. At the hearing, counsel submitted proffers and arguments regarding detention.

28           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     3:20-CR-00091-CRB
 1 the record, the Court finds by clear and convincing evidence that no condition or combination of

 2 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

 3 defendant must be detained pending trial in this matter.

 4          The present order supplements the Court’s findings and order at the detention hearing and serves

 5 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 6 Section 3142(i)(1). As noted on the record, the Court makes the following findings, among others stated

 7 on the record, as the basis for its conclusion: (1) the defendant has an extensive criminal history with

 8 multiple convictions for violent and firearm offenses; (2) the crimes charged here involve two incidents,

 9 separated only by three weeks, involving a loaded firearm; (3) the defendant has previously committed

10 violent offenses while on parole and PCRS. These findings are made without prejudice to the

11 defendant’s right to seek review of defendant’s detention, or file a motion for reconsideration if

12 circumstances warrant it.

13          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

14          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

15 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

16 sentences or being held in custody pending appeal;

17          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

18 and

19          3.      On order of a court of the United States or on request of an attorney for the government,

20 the person in charge of the corrections facility in which the defendant is confined shall deliver the

21 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

22 court proceeding.

23          IT IS SO ORDERED.

24
     DATED: March 12, 2020                                       ________________________
25                                                                     ALEX G. TSE
                                                                 United States Magistrate Judge
26

27

28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     3:20-CR-00091-CRB
